internal_revenue_service date number info release date uil the honorable tom latham u s house of representatives washington d c dear mr latham this letter is in response to your inquiry dated date on behalf of your constituent questions about reimbursing her employees’ travel_expenses using per_diem allowances she pays her employees a cents-per-mile travel expense allowance and she is concerned the per_diem rules do not allow a cents-per-mile allowance to cover lodging or truckstop shower expenses she is also concerned the per_diem rules for the trucking industry are more strict than rules for other industries owns a trucking company and she has in actuality the trucking industry is one of the few allowed to account for employees’ travel_expenses using a cents-per-mile allowance however because of limitations in the rules the allowance is treated as a reimbursement of meals and incidental_expenses lodging or showers if the employee properly substantiates them however can separately reimburse the actual expenses of an employer’s reimbursement or other expense allowance payments to an employee are considered wages unless three requirements are met the payments reimburse a deductible expense the employee substantiates the expense and the employee is obliged to return any excess_amount reimbursed travel_expenses are substantiated if the employee adequately accounts to the employer the amount time place and business_purpose of the expenses the regulations generally require the employee to maintain an account book or similar record as well as documentary_evidence however the per_diem_allowance rules provide a simple way to substantiate the amount of the travel_expenses i have enclosed a copy of the current per_diem revenue_procedure revproc_2000_39 2000_41_irb_340 the revenue_procedure provides two types of per_diem allowances an employer can pay employees a lodging meal and incidental expense per_diem_allowance and a meals only per_diem_allowance an employer who pays one of these allowances for an employee’s travel does so in lieu of reimbursing the employee’s actual travel_expenses for the day the amount of the employee’s expenses is considered substantiated up to the limits described in the revenue_procedure if time place and business_purpose are substantiated the regulations governing per_diem allowances generally do not allow payments computed on a basis similar to that used in computing the employee’s wages or other compensation eg the number of hours worked miles traveled or pieces produced the concern was that such a calculation method more closely resembles a form of compensation and is not connected to the amount of the employee’s travel_expenses however some taxpayers and industries that used this type of allowance before the regulations were finalized including the trucking industry were allowed to continue calculating allowances in the same manner in the rules were restricted by limiting the use of this calculation method to the meals only per_diem_allowance when an employer pays a meals only allowance the amount of the travel_expenses is considered substantiated up to the allowable federal meals and incidental rate for the locality of travel the revenue_procedure provides a special rate currently dollar_figure for a full_day of travel within the continental_united_states for taxpayers in the transportation industry to ease the administrative burden of determining the proper amount for the travel location the meals only allowance is paid in lieu of reimbursements for meals and incidental traveling expenses the trucking industry is one of the few allowed to substantiate the amount of employee travel_expenses using a per-mile per_diem arrangement and an employer paying this type of allowance must treat the payment as a meals only allowance lodging or shower expenses can be reimbursed if the employee adequately accounts for the expense i hope this information is helpful please call edwin b cleverdon identification_number at if you have any questions sincerely heather c maloy associate chief_counsel income_tax accounting enclosure
